Title: To Benjamin Franklin from ——— de Chantereyne, 15 April 1780
From: Chantereyne, —— de
To: Franklin, Benjamin


Monsieur,
Cherbourg le 15. Avril 1780
Je suis chargé de Larment [l’armement] de la Black Princesse capne Edward maccatter, pour M. Torris. Nous avons besoin de votre Protection auprès de M. Mistral & de M. deshayes comres. de la marine au havre & a Cherbourg, tant pour obtenir des matelots irlandois quètrangers qui Sont en diverses prisons, ou viennent dans des Prises. Si vous voulliès bien, Monsieur, leur ecrire une lettre de recommandation, Je suis tres persuadé que ces Messieurs auront tous les egards que votre excellence merite a juste titre.
Jai lhonneur detre avec un profond respect Monsieur Votre tres humble & tres obeissant serviteur
De Chantereyne
M. Le Dr. francklin 
Notation: Chantereyne. Apr. 15. 1780
